MEMORANDUM OPINION
CLEMENS, Senior Judge.
Appeal from Audrain County Circuit Court order granting mother’s motion to modify a 1973 dissolution decree by raising father’s original monthly support payments from $50 to $130 per child. Mother’s evidence showed cost of support was even more. Father’s evidence did not clearly show his inability to pay.
The judgment is supported by substantial evidence and is not against the weight of the evidence. A full opinion would have no precedential value. Affirmed under Rule 84.16(b).
DOWD, P.J., and CRANDALL, J., concur.